IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Department of Environmental           :
Protection,                           :
                       Petitioner     :
                                      :
                 v.                   :   No. 291 C.D. 2020
                                      :
B&R Resources, LLC and                :
Richard F. Campola,                   :
                     Respondents      :


PER CURIAM                          ORDER


     NOW, January 31, 2022, the “Application in to Report an Unreported
Memorandum Opinion of the Court,” filed by the Department of Environmental
Protection, to which no response was filed, is GRANTED. The above-captioned
Memorandum Opinion, filed December 6, 2021, shall be designated OPINION and
shall be REPORTED.